Case 2:20-cv-00827-SPC-NPM Document 11 Filed 10/29/20 Page 1 of 3 PageID 94




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

SARAH PARKER-MERRILL,

             Plaintiff,

v.                                                Case No.: 2:20-cv-827-FtM-38NPM

TARGET CORPORATION,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is Defendant Target Corporation’s response (Doc. 10) to

the Court’s Order to Show Cause (Doc. 7). Target tried to show the amount in

controversy meets the jurisdictional minimum. But the Court holds it does not

have subject-matter jurisdiction and remands.

       Removal is proper when the district court has original jurisdiction over

the case. 28 U.S.C. § 1441(a). The jurisdictional minimum in federal court is

$75,000. 28 U.S.C. § 1332(a). “Where, as here, the plaintiff has not pled a

specific amount of damages, the removing defendant must prove by a

preponderance of the evidence that the amount in controversy exceeds the




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00827-SPC-NPM Document 11 Filed 10/29/20 Page 2 of 3 PageID 95




jurisdictional requirement.” Williams v. Best Buy Co., 269 F.3d 1316, 1319

(11th Cir. 2001). Because of “significant federalism concerns,” courts interpret

removal statutes strictly and resolve all doubts in favor of remand. Univ. of S.

Ala. v. Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999).

      Target contends more than $75,000 is in dispute when considering

Plaintiff Sarah Parker-Merrill’s medical bills alongside her claim for lost wages

and future earnings.     Yet only about $27,000 in medical expenses were

definitely incurred. While Target points to other apparent medical charges, it

has no record of those amounts (or even if one procedure occurred). Target

says subpoenas are outstanding on that discovery, so maybe jurisdiction will

become clear. But subject-matter jurisdiction is not a wait-and-see affair. If

the Court lacks jurisdiction, it is powerless to hear this case and must remand.

See Lowery v. Ala. Power Co., 483 F.3d 1184, 1216-17 (11th Cir. 2007). What

is more, lost wages and future earnings are still speculative. Target asks the

Court to assume it is an amount that exceeds $75,000 simply because Parker-

Merrill is young and will probably work for many years. But reliance on those

damages here is no more than “star gazing.” See Pretka v. Kolter City Plaza II,

Inc., 608 F.3d 744, 754 (11th Cir. 2010) (allowing reasonable inferences based

on evidence). The Court has no idea how long Parker-Merrill was out of work

or how her injuries impacted future earnings. In fact, the Court doesn’t even

know what Parker-Merrill does for a living. This is important because a bum




                                       2
Case 2:20-cv-00827-SPC-NPM Document 11 Filed 10/29/20 Page 3 of 3 PageID 96




knee might not dent a lawyer’s future earnings much, but it could devastate a

landscaper’s.   And while Target does not make new argument about the

settlement demand, the last Order explained why it is not enough alone.

      Finally, Target notes it removed to be safe, thinking the discovery and

settlement demand might trigger the thirty-day clock to remove. Because the

Court finds those documents insufficient, they are not an “other paper” under

the statute. See 28 U.S.C. § 1446(b)(3). If down the road it becomes clear the

case is removable, perhaps Target can do so. Until then, Target failed to carry

its burden to show this case meets the amount-in-controversy requirement. So

the Court remands for lack of subject-matter jurisdiction. 28 U.S.C. § 1447(c).

      Accordingly, it is now ORDERED:

      (1) This case is REMANDED to the Circuit Court of the Twentieth

         Judicial Circuit in and for Lee County, Florida.        The Clerk is

         DIRECTED to transmit a certified copy of this Order to the Clerk of

         that Court.

      (2) The Clerk is DIRECTED to terminate any pending motions or

         deadlines and close the file.

      DONE and ORDERED in Fort Myers, Florida on October 29, 2020.




Copies: All Parties of Record




                                         3
